Title: To Thomas Jefferson from Pierre-André Gargaz, 14 January 1786
From: Gargaz, Pierre-André
To: Jefferson, Thomas



Monseigneur
a Salon ce 14 Janvier 1786.

Je vous prie de joindre a la Lettre ci-jointe incluse, quelque chose, si vous jugez a propos, pour encourager les Ameriquains a comencer eux memes par adopter l’union souveraine, et la faire passer a son adresse, quand il vous plairra Monseigneur.

Garga
surnomé fransé


Je n’ai pas encore osé dire a aucun le nom des desaprobateurs par deux raisons. La premiere; parce que je crains qu’en se voiant divulguez, fassent de nouveaux eforts pour atirer dans leur parti, les malfaiteurs de toute espece, et dissiper, par ce moïen l’union souveraine. Et la seconde; parce que j’espere que lors qu’on ne parlera en rien d’eux, ils auront regret de n’avoir pas eté des premiers aprobateurs de l’union, et viendront avec plaisir se rejouir sous son Drapeau; tout come les enfants de quels animal qu’il soit (homes et betes) vienent se refugier, se tranquiliser, et se rejouïr, sous la protection de leurs peres et meres.
Neanmoins s’il est utile, Monseigneur, que vous les conoissiez pour etablir l’union souveraine, je vous enverrai leurs noms sur une simple liste signée Garga, surnomé fransé, ou meme les Paquets, les Letres, et leurs cachets tels que je les ai reçus de la Poste; excepté, que je les ai ouverts en dechirant le papier sans rompre aucun cachet. Sous les Condictions neantmoins que les desaprobateurs ne seront point traités come d’homes mechants; mais simplement come d’homes ignorents ou come d’Enfants d’environ 5 ou 6 ans.
Mon adresse est a Pierre André Garga, surnomé fransé a la Maison de Madame Dastre a Salon.

